Citation Nr: 0723833	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  02-10 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to depression claimed as secondary to PTSD.

3.  Entitlement to service connection for generalized anxiety 
disorder (GAD).

4.  Entitlement to service connection for depression as 
secondary to GAD.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a dental condition.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by which the RO denied entitlement to 
the benefits sought herein.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC:

Entitlement to service connection for generalized anxiety 
disorder (GAD).

Entitlement to service connection for depression as secondary 
to GAD.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a back disability.

Entitlement to service connection for a dental condition.


FINDINGS OF FACT

1.  PTSD is not shown to be related to the veteran's active 
duty service.

2.  Depression is not the proximate result of any service-
connected PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154; 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

1.  Depression was not incurred as a result of any service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a January 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The matters decided 
herein are denied, and neither disability ratings nor 
effective dates will be assigned.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and Marine Corps records 
regarding the veteran's alleged PTSD-inducing stressor.  The 
record also contains VA and private medical records.  The 
record does not contain records regarding the veteran's 
application for disability benefits from the Social Security 
Administration (SSA).  As explained in the body of the 
decision below, whatever the SSA records might say regarding 
PTSD, service connection for that condition would not be 
warranted because there is no confirmed underlying stressor 
without which service connection for PTSD cannot be granted 
under any circumstances.  VA is not required to provide 
assistance in such cases.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  Similarly, as explained below, 
service connection for depression claimed as secondary to 
PTSD cannot be granted because service connection for PTSD 
has not been established.  38 C.F.R. § 3.310.  Thus, a remand 
for SSA records regarding this claim too need not be 
obtained.  Soyini, supra; Sabonis, supra.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's PTSD to service or the veteran's claimed depression 
to PTSD, a medical opinion regarding whether the veteran's 
PTSD is related to service or whether the veteran's 
depression is related to PTSD would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

Factual Background 

On enlistment, the veteran was shown to be psychiatrically 
normal.  PTSD and depression were not noted.  Likewise, the 
veteran did not report PTSD or depression or other 
psychiatric and psychological problems on the report of 
medical history completed for enlistment purposes.  On 
separation, the veteran reported loss of memory and amnesia 
but denied all other psychiatric symptomatology such as 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  The report suggests that the 
amnesia reported refers to loss of consciousness following an 
automobile accident.  On the corresponding medical 
examination report, no psychiatric problems were diagnosed.  
The service medical records, as a whole, are silent as to 
complaints or treatment for psychiatric or psychological 
problems.

The veteran's DD Form 214 reflects that the veteran had no 
sea or foreign service and that his primary military 
occupational specialty was that of mortarman.  His honors 
consisted exclusively of the National Defense Service Medal 
and Rifle Sharpshooter Badge.

Service personnel records indicate that the veteran spent the 
entirety of his military career stateside in Parris Island; 
Camp Pendleton; Arlington, Virginia; and McAlester, Oklahoma 
in such capacities as a recruit, messman, and guard. 

In furtherance of his claim, the veteran submitted a 
psychological evaluation report of Dr. R.T. Maxwell.  The 
veteran told Dr. Maxwell that he served as a chaser with the 
CIA "all over the world" and that he witnessed the murder 
of one [redacted] in the Naval Ammunition Depot in 
McAlester, Oklahoma.  Apparently, the veteran and Mr. [redacted] 
were charged with investigating weapons theft from the depot, 
and a "hit" was ordered on him and Mr. [redacted] because they 
learned that an officer was involved in the weapons theft.  
Apparently, after this incident, the veteran's service career 
declined, and he could not accomplish his plan of becoming a 
Marine Corps "lifer."  He was, apparently, "taken off the 
case" after Mr. [redacted] death.  The veteran asserted that he 
felt horror, fear, and helplessness when Mr. [redacted] was killed 
on December [redacted], 1973.  Dr. Maxwell diagnosed PTSD based on 
the veteran's symptomatology and psychological testing and 
opined that it was due to the veteran's traumatic experience 
in service.  Dr. Maxwell asserted that the veteran met the 
criteria for a diagnosis of PTSD "related to his experiences 
in Central Intelligence as a Marine.  He tells an incredible 
story about intrigue and murder with a hit man killing his 
coworker and cover-up by the Marines."  Dr. Maxwell 
continued, "It is obvious that [the veteran] believes [the 
story] and PTSD has resulted from the experience."  

Records from the Marine Corps reveal that on December [redacted], 
1973, a Sergeant [redacted] was killed as a result 
of the accidental discharge of a .45 caliber pistol at the 
Naval Ammunition Depot in McAlester, Oklahoma.  Apparently, 
the accident occurred resulted from the mishandling of 
weapons on the part of the deceased and others.  Others 
present at the time of the incident did not include the 
veteran, and the body was discovered by individuals other 
than the veteran.  As well, several witness statements were 
taken.  The veteran was not one of the affiants.  

In October 2003, the veteran asserted that he was transferred 
from Camp Pendleton to Vietnam for one week in October 1972 
for a special mission and then returned to Marine Corps 
Headquarters in Arlington, Virginia.  

A March 2006 RO Memorandum to the file regarding the 
veteran's PTSD claim reflected that the veteran's account 
regarding his stressor in McAlester, Oklahoma could not be 
verified.  Apparently, all efforts to confirm the veteran's 
story came to naught, and it was determined that further 
verification attempts would be futile.  

Discussion

Regarding the veteran's claim of entitlement to service 
connection for PTSD, service connection must be denied.  
38 C.F.R. §§ 33.303, 3.304.  Because the veteran is not shown 
to have engaged in combat, his claimed PTSD-inducing 
stressors must be independently verified in order for service 
connection for PTSD to be warranted, and this is not the case 
herein.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  

The veteran asserts that he witnessed the shooting death of 
[redacted] at the ammunition depot in McAlester, Oklahoma.  
The evidence does reflect that the veteran served in 
McAlester, but they do not support the veteran's account 
regarding the witnessing of the intentional shooting death on 
Mr. [redacted].  First, official Marine Corps records do not 
indicate that the veteran was at or near the scene of the 
shooting.  Second, official Marine Corps records reveal that 
the shooting death was accidental and the result of misuse of 
weapons.  

The records do not confirm the veteran's account, described 
by Dr. Maxwell as incredible, that Mr. [redacted] was murdered 
because he and the veteran were investigating the theft of 
weapons from the ammunition depot and that the veteran and 
Mr. [redacted] were working for the CIA during this investigation.  
Indeed, none of the official records indicate that the 
veteran served in any investigatory or law enforcement 
capacity during service.  Rather, he was a mortarman, guard, 
and messman.  The veteran's credibility is questionable too 
because he claims to have served in Vietnam for one week on a 
special assignment, but the service personnel records and DD 
Form 214 show only stateside service.  

Because the alleged PTSD-causing stressor described by the 
veteran has not been confirmed and cannot be verified 
according to RO findings, service connection for PTSD is 
denied.  38 C.F.R. §§ 3.303, 3.304.  The Board finds, 
moreover, that no further inquiry into the veracity of the 
veteran's contentions need be accomplished.  The Board does 
not credit the veteran's assertions regarding the cause of 
his claimed PTSD, as his account is in no way corroborated by 
the evidence.  The evidence does not indicate that the 
veteran performed any work for the CIA, served in Vietnam for 
even one day, investigated weapons theft, or witnessed the 
shooting of Mr. [redacted].  

Again, because there is no confirmed stressor, service 
connection for PTSD is denied.  Id.  

Service connection for depression as secondary to PTSD must 
be denied.  38 C.F.R. § 3.310.  In order for service 
connection on a secondary basis to be granted, the underlying 
disability, in this case PTSD, must be service connected.  In 
this case, because service connection for PTSD has been 
denied, service connection for any disability claimed as 
secondary to PTSD cannot be granted.  Id.  

The Board will not discuss entitlement to service connection 
for depression on a direct basis at this time.  That 
discussion will take place after the action requested in the 
Remand portion of this decision has been accomplished.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for PTSD is denied.

Service connection for depression claimed as secondary to 
PTSD is denied.


REMAND

May 2003 VA medical records suggest that the veteran has 
applied for SSA disability benefits.  The Board cannot 
proceed with the remaining issues on appeal until the SSA 
records are associated with the claims file.  As such, the 
remand for SSA records and other action must be ordered in 
this case.

In addition to requesting SSA records as instructed below, 
the RO should send the veteran an amended VCAA notice that 
apprises him of disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  

Finally, the RO must associate with the claims file all 
Poplar Bluff, Missouri VA Medical Center (MC) clinical 
records dated from June 14, 2005 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice regarding the remaining issues on 
appeal that apprises him of disability 
ratings and effective dates as mandated by 
the Court in Dingess/Hartman.

2.  Associate with the claims file all 
Poplar Bluff VAMC clinical records dated 
from June 14, 2005 to the present.

3.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  After undertaking a review of the 
entire record to include all new evidence 
received and undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


